        Case 2:18-cr-00292-DWA Document 279 Filed 08/28/20 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                         )
   -vs-                                          )        Criminal No. 18-292
                                                 )
ROBERT BOWERS,                                   )
                                                 )
       Defendant.                                )

AMBROSE, Senior District Judge



                                   ORDER OF COURT

       AND NOW, this 28th day of August, 2020, after careful consideration of the

parties’ positions regarding the Defendant’s Intent to Use Mental Health Evidence, a

telephone conference is set for November 2, 2020 at 12:00 p.m. for a discussion

regarding the same. It is the expectation of the Court that deadlines for notice of intent

to use mental health evidence will be set during said conference. The Court further

expects that the defense will make productive use of the time in the interim.



                                                        BY THE COURT:
